                    UNITED STATES DISTRICT COURT
                 SOUTHERN DISTRICT OF WEST VIRGINIA
                            AT CHARLESTON

ROBERT LOGAN MICHAEL,

           Plaintiff,

v.                                Civil Action No. 2:17-cv-04314

CO II DAVE GORDON; LT. NATE
KENDRICK; DAVID BALLARD; DR.
LYE; and DR. GARCIA,

           Defendants.



                    MEMORANDUM OPINION AND ORDER


           Pending is a motion to dismiss, filed on March 27,

2018 by Drs. Lye and Garcia, and a motion to dismiss or in the

alternative for summary judgment, filed on March 27, 2018 by

Nate Kendrick.   Defendants David Ballard and Dave Gordan moved

to join defendant Kendrick’s motion on April 23, 2018.   On April

25, 2018, plaintiff filed a motion to deny the motions to

dismiss.


           In his complaint, the plaintiff alleges that he

suffered a neck and back injury from a hit-and-run car accident

involving an inmate work crew van in which he was a passenger.

(Compl. at 4).   Plaintiff asserts claims against C.O. Dave

Gordon, who was driving the van, Lt. Nate Kendrick, the shift

commander who assisted at the accident scene, Drs. Lye and
Garcia, who handled plaintiff’s medical treatment related to the

accident, and Warden David Ballard.    Id.   The plaintiff asserts

that his constitutional rights were violated by the prison

employees’ negligence regarding the accident and by the doctors’

refusal of proper medical treatment.    Id. at 4-7.   Plaintiff

seeks nominal, compensatory and punitive damages.     Id. at 5.

Defendants move to dismiss the complaint on the basis that the

plaintiff has not exhausted his administrative remedies.    (ECF

#s 19, 21, 31).   Drs. Lye and Garcia also move to dismiss on the

basis that the plaintiff has failed to state a claim upon which

relief can be granted.   (ECF # 19).


          This action was previously referred to the Honorable

Cheryl A. Eifert, United States Magistrate Judge, for submission

to the court of her Proposed Findings and Recommendations

(“PF&R”) for disposition pursuant to 28 U.S.C. § 636(b)(1)(B).

On June 15, 2018, the magistrate judge entered her PF&R

recommending that the motions to dismiss and the motion to join

the motion to dismiss be granted and that the complaint be

dismissed without prejudice as to defendants Gordon, Kendrick

and Ballard, and with prejudice as to defendants Drs. Lye and

Garcia.   The plaintiff filed objections to the PF&R on July 2,

2018.   (ECF # 37).   Defendants Ballard, Gordon and Kendrick

filed a response to the objections on July 11, 2018, (ECF #38),


                                 2
and defendants Drs. Garcia and Lye filed a response on July 17,

2018.    (ECF #40).


           Upon an objection, the court reviews a PF&R de novo.

Specifically, “[t]he Federal Magistrates Act requires a district

court to ‘make a de novo determination of those portions of the

[magistrate judge’s] report or specified proposed findings or

recommendations to which objection is made.’”   Diamond v.

Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir.

2005) (emphasis in original) (quoting 28 U.S.C. 636(b)(1)).


           The plaintiff’s first objection is that the magistrate

judge incorrectly decided the exhaustion issue.    (ECF No. 37, at

1).   Specifically, the plaintiff points to four grievances, Nos.

17-MDC-B-193, 17-MDC-B-194, 16-MDC-Q-522, and 16-MDC-B-91, which

he believes were properly exhausted under both the federal and

the West Virginia Prison Litigation Reform Acts, 42 U.S.C. §

1997e(a) and W.Va. Code § 25-1A-2a(i)).   Id.   The court agrees

with the magistrate judge’s conclusion on this matter.    In

finding that the plaintiff did not exhaust his administrative

remedies for his claims, the magistrate judge properly presented

the relevant law and prison grievance procedure.   (ECF # 36 at

6-10).   Upon the filing of a grievance, if the Unit Manager

rejects it for not being properly submitted, denies it or fails

to respond within five days, the inmate may appeal to the

                                 3
Warden/Administrator, and then, within five days of the

Warden/Administrator’s response, or if the Warden/Administrator

fails to respond, the inmate may appeal to the West Virginia

Division of Corrections Commissioner.    See ECF # 21-1, State of

West Virginia Division of Corrections Policy Directive 335.00 at

6-7 (setting forth inmate grievance procedure).     Notably, “[a]

rejected grievance does not exhaust the grievance process or

that step of the process.”   Id. at 9.


         The magistrate judge correctly found that the

grievances were not exhausted as to defendants Ballard, Kendrick

and Gordon because only one grievance, No. 16-MDC-C-130, which

refers to Gordon, relates to them and it was rejected for being

unsigned by the plaintiff.   (ECF # 36 at 11-13).   It was not

appealed to the Commissioner or refiled to comply with the

grievance procedure.


         The magistrate judge correctly found that the

plaintiff had not exhausted his administrative remedies as to

Drs. Garcia and Lye because the plaintiff did not proffer

evidence showing that there were no available administrative

remedies for grievance No. 16-MDC-B-91 that was filed over ten

months after the accident, and the remaining grievances either

did not pertain to the medical care at issue in the complaint or




                                4
were rejected for not following the grievance procedure.    Id. at

13-17.


         The plaintiff’s remaining objections relay general

disagreement with the magistrate judge’s decision regarding the

Eighth Amendment claim alleging failure to provide proper

medical care.   The magistrate judge correctly disposed of this

claim as the plaintiff did not allege sufficient facts

establishing an Eighth Amendment claim.   See id. at 17-23.   The

complaint does not show that any delay in medical treatment

exacerbated an injury, unnecessarily prolonged pain, or

constituted deliberate indifference by the doctors.   While the

plaintiff may disagree with the course of treatment, there is no

indication that the course of treatment chosen by the doctors

constituted a constitutional violation.


         The court thus finds that the magistrate judge’s PF&R

adequately addressed and correctly resolved all issues presented

in the defendants’ motions to dismiss.


         The court, accordingly, ORDERS as follows:


  1. That the plaintiff’s objections to the PF&R be, and they

    hereby are, overruled.




                                 5
  2. That the magistrate judge’s Proposed Findings and

    Recommendations be, and they hereby are, adopted and

    incorporated in full.


  3. That the two pending motions to dismiss and the motion to

    join the Kendrick motion to dismiss be, and they hereby

    are, granted.


  4. That plaintiff’s pending motion to deny the motion to

    dismiss be, and it hereby is, denied.


  5. That this civil action be dismissed without prejudice as to

    defendants Gordon, Kendrick and Ballard, and dismissed with

    prejudice as to Drs. Lye and Garcia.


         The Clerk is directed to transmit copies of this

memorandum opinion and order to all counsel of record and to any

unrepresented parties.


                                    Enter: March 14, 2019




                                6
